department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service i cincinnati oh legend c state d date dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated under the laws of c on d you state that your activities support good sportsmanship among hunters and fishermen throughout northern c to foster and develop programs for the youth disabled and women hunters and fishermen to work in connection with existing programs for youth disabled and women hunters and fisherman and to teach and encourage responsible propagation of fish and game and to aid in the development propagation and protection of the fish and game in the woods lakes and streams throughout northern c during review of your form_1023 detailed information was requested in our first letter request for information we asked you for a detailed description of the recreational or social activities that you conduct or will conduct you explained that you p rovide hunters’ safety courses and trapper education courses and that you are ljooking to provide a building allowing for additional social activities for the public including 3d archery shooting and trap shooting you build fish cribs for area lakes raise pheasants to release in the wild and donate to several other charitable causes including a disabled hunting program for children the area fire department in your community and the area high school athletic association we asked you to indicate whether your recreational or social activities are or will be directed to children the elderly or disabled persons and if so the percentage of these participants in each category several of your activities target these groups but not all you stated our hunters’ safety and trapping education courses are youth based with about __ participants annually our 3d archery and trap shoots youth participation our other activities are for the broad are open for all ages but include approximately public and do not target any particular listed group in our first letter we asked you to indicate the time and resources you spend or will spend on recreational or social activities as a percentage of your total activities in your correspondence you indicated the following approximately on programming and activities the remaining building of a facility and to provide funding for the listed recreational activities of time will be spent on fundraising activities to support the of our time and resources is spent we requested additional information including the percentage of time and funding spent on charitable and educational activities the percentage of time and funding spent on social and recreational programming and activities youth participants in your programs the primary purpose that your facility will serve and the overall percentage of your time and resources that will be dedicated to social and recreational activities after your facility is built you did not respond to the our request law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the dterm charitable also includes lessening of the burdens of government sec_1_501_c_3_-1 defines the term educational as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community letter rev catalog number 47630w revrul_65_64 1965_1_cb_241 upheld the exemption under sec_501 of the code of a nonprofit membership_organization that provided hunting and fishing facilities for its members through the propagation and stocking of fish and game on the club property the organization’s purposes are the maintenance of a club for the promotion of fellowship recreation hunting fishing and similar sports among its members their families and bona_fide guests and the conservation of fish and game revrul_66_273 1966_2_cb_222 held that a nonprofit organization may qualify for exemption under sec_501 of the code where it provides a community with facilities for rifle pistol and shotgun practice and instructions in the safe handling and proper care of weapons the general_public is permitted full use of the organization’s facilities which are also available free of charge to units of the armed services of the united_states and for their use in conducting required training classes to local law enforcement officers and to junior rifle organizations the ruling concluded that providing a community with supervised facilities for firearm shooting giving instructions in the safe handling and proper care of guns and teaching better marksmanship are considered activities that promote the common good and general welfare of the community under sec_501 revproc_2017_5 2017_1_irb_2321 section and its predecessors provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed sec_3 states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application in 372_fsupp_770 e d cal the court concluded that one seeking a tax exemption has the burden of establishing his right to a tax-exempt status pius xii academy v commissioner t c memo provides that an organization must establish through the administrative record that it operates as an exempt_organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met in 82_tc_215 the administrative record did not demonstrate that the organization would operate exclusively in furtherance of an exempt_purpose therefore denial of organization’s request for tax-exempt status was reasonable 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service’s denial stated it is well- accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace ohio disability association v commissioner t c memo states denial is justified because responses to requests for additional information failed to supplement the initial application or clarify purposes and activities and generalizations did not provide sufficient detail to determine that the organization would be operated exclusively for exempt purposes letter rev catalog number 47630w application of law a ruling on exempt status is based solely on facts and representations in the administrative file you have not provided supporting documentation to establish you meet the requirements of sec_501 of the code sec_501 sets forth two main tests for qualification for exempt status as stated in sec_1_501_c_3_-1 an organization must be both organized and operated exclusively for purposes described in sec_501 you do not meet the operational_test under sec_501 of the code because you are not operating exclusively for charitable or educational_purposes as required under sec_1_501_c_3_-1 you failed to distinguish your fish and game club activities that support good sportsmanship among hunters and fisherman throughout northern c from those that are traditionally found in social and recreational organizations exempt under sec_501 described in revrul_65_64 or to provide evidence that your stated charitable and educational activities are more than incidental to your social and recreational activities of a noncharitable and noneducational character furthermore certain activities such as propagating fish and game are of a dual nature that may also benefit your members for sport and recreation which is not a charitable or educational purpose in addition as stated in revrul_66_273 giving instructions in the safe handling of firearms can be viewed as an activity that promotes the common good and general welfare of the community under sec_501 as provided in sec_1_501_c_3_-1 or sec_1_501_c_3_-1 you have not established that your operations accomplish exclusively charitable or educational_purposes you presented no arguments regarding how the same may be recognized under sec_501 you have not submitted sufficient information establishing you are operated exclusively for c purposes see universal life church pius xii academy la verdad new dynamics foundation and ohio disability association you did not provide the relative percentages of your time and resources spent on social and recreational activities versus charitable and educational activities or indicate the primary purpose that your facility will serve therefore there is not sufficient documentation to establish that you are exempt from taxation as required by sec_501 of the code and revproc_2017_5 as in universal you have the burden of establishing that you qualify for tax exemption in pius la verdad and new dynamics it was established that an organization must establish through its administrative record that it meets the requirements for exemption because you failed to provide sufficient details in your initial application and the additional documentation you provided did not meet the statutory and regulatory requirements for exemption you have not established that you meet the requirements for exemption under sec_501 of the code as provided in new dynamics any gaps in the administrative record will be resolved against the applicant similarly in ohio disability association the court found that even when additional information was provided but it contained generalizations and failed to clarify purposes denial is justified you did not provide supplemental information therefore we are unable to determine that you qualify for exemption conclusion based on the information submitted you have failed to establish that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code and the related_income tax regulations therefore based on the administrative record you fail to qualify for exemption under sec_501 letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
